Title: From Alexander Hamilton to Victor Marie Du Pont de Nemours, [30 January 1804]
From: Hamilton, Alexander
To: Du Pont de Nemours, Victor Marie



[New York, January 30, 1804]
Dr. Sir

I send you three Notes on account of my bond each for 800 Ds as agreed.
On Saturday I took the bond in the Country & forgot to bring it to Town with the calculation; so that ⟨I m⟩ust defer the completion of the arrange⟨ment⟩ to my return from Albany. But you may consider it as done & in⟨form⟩ your correspondents accordingly. Yrs. with gre⟨at⟩ regard

A H

